PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/597,183
Filing Date: 9 Oct 2019
Appellant(s): SCHULTZ et al.



__________________
Marlin R. Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 5, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/08/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 39-46 are rejected under 35 U.S.C. 112(a) or 35 USC 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 47-54 are rejected under 35 U.S.C. 112(a) or 35 USC 112 (pre-AIA ), first paragraph, because the specification, while being enabling for plugging an opening in a subterranean well, does not reasonably provide enablement for plugging all types of openings that may be encountered when a plugging device is carried by fluid flow to such an opening.
Claims 12-15 and 17-20 are rejected under 35 U.S.C 103 as being unpatentable over Davies (US 3,437,147) in view of Naedler et al. (US 2012/0181032).
Claims 39, 41-43 and 45 are rejected under 35 U.S.C as being unpatentable over Davies in view of Lafferty et al. (US 2012/0285695).
Claim 40 is rejected under 35 U.S.C as being unpatentable over Davies in view of Lafferty et al. as applied to claim 39, and, further, in view of Naedler et al.. 
Claims 12-15, 17-20, 31, 32 and 35-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-86 of copending Application No. 16/987,094.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim 44 is no longer rejected under 35 U.S.C 103 as being unpatentable over Davies in view of Lafferty et al..
Claims 12-15, 17-20, 31, 32 and 35-54 are no longer rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,851,615 as the terminal disclaimer filed on 03/09/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,851,615 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

(2) Response to Argument
ARGUMENT
	Appellant describes the present invention and provides an example of a plugging device by inclusion of Figure 6A and Figure 10.
	Appellant provides a description of each reference individually.
	With regard to Davies, Appellant asserts the plugging element is not degradable in the well because it is designed to be retrieved from the well.
	The Examiner maintains the position as set forth in the Office Action wherein it is noted that it may be desirable to retrieve the plugging element of Davies and that the combination thereof with Naedler, and, thus, the degradability of the plugging element, as set forth in the final Office Action, provides for an improvement thereupon.
	With regard to Naedler, Appellant notes the ball disclosed therein experiences degradation over time and that the reference does not describe any outer enclosure for the ball.
	With regard to Lafferty, Appellant notes the reference describes destructible containers for downhole delivery of diverting material that can be destroyed.
	The Examiner notes these statements are general statements to the teachings of each reference and it is the position of the Examiner that the teachings and suggestions provided for by the secondary references would have been obvious to one having ordinary skill in the art in combination with Davies for at least the reasons of record.

Claims 39-46 are rejected under 35 USC 112(a) as failing to comply with the written description requirement.
	Appellant asserts the specification clearly describes the invention as recited in claim 39 and so a person skilled in the art would recognize that the inventors had possession of the claimed invention.  Appellant notes the Office Action’s italicizing of “the retainer engaging the opening…then…the retainer continue[s] to block the opening” to indicate that these limitations are not described in the specification.
	The Examiner notes, it is the position of the Office Action that the combination of the retainer comprising a flexible bag and the retainer engaging the opening, subsequent to which a well operation is performed while such a retainer, i.e., the flexible bag, continues to block the opening is not described in the specification as filed.
	Appellant notes the specification describes “Although various examples have been described above, with each example having certain features, it should be understood that it is not necessary for a particular feature of one example to be used exclusively with that example.  Instead, any of the features described above and/or depicted in the drawings can be combined with any of the examples, in addition to or in substitution for any of the other features of those examples.  One example’s features are not mutually exclusive to another examples features. Instead, the scope of this disclosure encompasses any combination of any of the features.”
	The Examiner acknowledges this statement taken from the concluding paragraphs of the specification as filed, but maintains such a generalized statement is not sufficient written description for the embodiment Applicant claims in claim 39.  “[T]here cannot be a reduction to practice of the invention…without a physical embodiment which includes all limitations of the claim.”  UMC Elecs. Co. v. United States, 816 F. 2d 647, 652, 2 USPQ 1465, 1468 (Fed. Cir. 1987).  
	Appellant asserts the specification describes a retainer 80 that can be made from a material 82 that degrades in a wellbore environment and may degrade at or after the device 60 has arrived at the opening 68 to be plugged, as well as wherein the material 82 is disclosed to comprise a relatively soft, viscous and/or resilient material so that sealing between the device 60 and the opening 68 is enhanced, and, therefore, ample support is found in the specification for the limitation “the retainer engaging the opening…then…the retainer continue[s] to block the opening,” as recited in claim 39.  Appellant’s support for these assertions is cited as from pages 17 and 18 of the specification.
	The Examiner respectfully disagrees and notes the rejection is based on the combination of the retainer material comprising a flexible bag as required by line 5 of claim 39 in combination with the retainer engaging the opening and continue to block the opening when a well operation is performed as require by lines 6-9 of claim 39.
	The Examiner acknowledges Appellant’s citations above pertaining to the retainer material degrading after the device has reached the opening, as well as wherein the material 82 may be a viscous and/or resilient material to enhance the sealing between the device and opening.  However, it is the Examiner’s position that these citations, taken from pages 17 and 18 pertain to the embodiments of the plugging device 60 that are shown in Figures 7-9, wherein the device 60 is disclosed as encapsulated in, molded in, or other retained by, a retainer 80 (p. 16, l. 29-p. 17, l. 2.).  The description of Figures 7-9 continues by providing options for the retainer 80 as potentially comprising a cavity with the device therein, or be molded about the device (p. 17, l. 14-18).  Further description, with respect to Figures 7-9 clearly discusses retainer material 82 of which the retainer 80 of Figures 7-9 is made as remaining on the device so as to engage the opening (p. 18, l. 29-p. 19, l. 4), as well as the shapes and form thereof (p. 19, l. 16-31).  
	The Examiner acknowledges this embodiment provides for a retainer that engages the opening and continues to block the opening when a well operation is performed.
	However, nowhere in the description that pertains to such an embodiment, i.e., wherein retainer material 82 is a relatively soft, viscous and/or resilient material, does Appellant suggest the retainer comprise a flexible bag as is required by claim 39.  In fact, a separate description is provided by Appellant for such an embodiment and is referred to as Figure 10, wherein another example of the device 60 and retainer 80 is represented; the retainer is disclosed as flexible and fluid-filled, wherein it is further disclosed “The retainer material 82 in this example is a liquid.  The coating 88 is a flexible membrane or bag that contains the retainer material 82 and the device 60 therein” (p. 21, l. 14-25).  
	As such, the Examiner maintains the specification does not support the combination of a retainer comprising a flexible bag, i.e., Fig. 10, with a retainer material 82 that continues to block the opening, as Appellant describes in reference to Figures 7-9.  The retainer material of Figure 10 is explicitly disclosed as a liquid and Appellant does not disclose or suggest, explicitly or implicitly, a substitution thereof with, for example, a viscous and/or resilient material as is provided for in Figures 7-9 that is necessary for enhancing the seal between the device and the opening.  The mere statement of “Instead, the scope of this disclosure encompasses any combination of any of the features” provided for at the end of the disclosure is not sufficient to suggest the combination of features discussed herein that are required for claim 39.  
   	Appellant notes the Office Action seems to consider the retainer 80 and the retainer material 82 as completely separate elements, and asserts the specification clearly describes in at least one example wherein the retainer is made of the retainer material.  
	The Examiner notes, however, even if in at least one example such is true, in the example of the retainer as a flexible bag, i.e., Figure 10, such is not disclosed.  Rather, the retainer material is disclosed as a liquid and the retainer a flexible bag.  There is no written description of the use of a material for either flexible bag 80 or liquid retainer material 82 as a material that Appellant admits to enhance the seal between the device and the opening, i.e., the soft, viscous and/or resilient material associated with the embodiment of Figures 7-9.  As such, the Examiner maintains the written description requirement has not been met for claim 39.
	Appellant further notes the Office Action’s reliance on page 21 where Appellant defines the retainer 80 as flexible and fluid filler.  Appellant asserts the retainer has not been defined as fluid filled, but rather, such is one example.
	The Examiner maintains Appellant has defined the flexible bag, i.e., that which is required in line 5 of claim 39, as fluid filled, as Figure 10 is the only embodiment wherein the retainer material is disclosed as a flexible bag.
	Appellant continues to cite wherein retainer material 82 is a soft, viscous and/or resilient material that can remain on the device to engage the opening by referencing the written description at page 18.
	The Examiner maintains such is indicative that there is a lack of written description for the combination of the embodiment of Figure 10, i.e., the flexible bag, and the soft, viscous, resilient material which is required to engage the opening of Figures 7-9.  An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole.  Vas-Cath, 935 F. 2d at 1565, 19 USPQ 2d at 1118.  In the instant case, there is no drawing to show the invention of claim 39 in its entirety, but rather, two clear separate drawings/embodiments, i.e, the embodiment of Fig. 7-9 and the embodiment of Fig. 10.
	

Claims 47-54 are rejected under 35 USC 112(a) 
as lacking enablement.
	The Examiner notes, the grounds of rejection set forth in the final Office Action pertains to the scope of enablement of instant claim 47 and its dependents.  It is the Examiner’s position the specification clearly enables the method of plugging an opening within a subterranean well, but does not enable with sufficient specificity the use of the instantly disclosed plugging device in each and every application in which a plugging device is conveyed by fluid flow to plug an opening as would be encompassed by instant independent claim 47 and its depending claims. For example, deployment of the instantly claimed plugging device in rain water on the top of a roof of a home, wherein the plugging device flows down the slope of the roof into sealing engagement with any opening in the roof would be encompassed by the claim language of instant claim 47.  An embodiment for such, however, is not enabled by the instant specification as filed.  As such, the specification does not enable any person skilled in the art to use the invention commensurate in scope with the full breadth of instant claim 47.
	Appellant notes claim 47 recites a method of plugging an opening and acknowledges the statements made in the Office Action wherein the specification is noted to not enable the use of the instantly disclosed plugging devices to plug all types of openings that may be encountered by fluid flow.  Appellant asserts the lack of enablement rejection is improper.
	The Examiner notes, as set forth above, the rejection is made with regard to the scope of enablement of claim 47 and its dependents.
	Appellant asserts the specification clearly contemplates the use of the plugging devices in situations other than those specifically described and notes the language of the specification at page 3, lines 16-22, wherein it is disclosed “…it should be clearly understood that the system 10 and method are merely one example of an application of the principles of this disclosure in practice, and a wide variety of other examples are possible.”  Appellant asserts this language provides for the scope of the disclosure as not limited at all to the details of the system 10 and method described and/or depicted in the drawings and notes additional generic language from the specification that non-specifically defines the opening to be plugged.  
Appellant further asserts there is no requirement that Appellant describe the use of the plugging device in all possible environments and that a person of ordinary skill in the art would have no difficulty of applying the principles to any vessel or conduit which requires the plugging of an opening.
The Examiner respectfully disagrees. The specification clearly establishes the use of the instant device to plug an opening in a subterranean well.  A person of ordinary skill in the art would thus be advised to plug openings in a subterranean well by flowing such a device in a fluid carrier to an opening that is to be plugged therein.  However, it is unclear as to how one of ordinary skill in the art would use such a plugging device in a method of plugging an opening, in, for example, any vessel, for example, fluid passageways in the international space station or a hole/opening encountered in the bottom of a ship.  Additionally, the specification does not describe how to plug an opening, as suggested above, encountered by the flow of rain water on the roof of a house.  Is a person of ordinary skill in the art of methods of treating a subterranean formation also considered a person of ordinary skill in the art for plugging a hole in a roof?  How does the instant specification relate to the use of the plugging devices of the instant disclosure to plug an opening found in the ground of someone’s backyard that are encountered by a fluid flow of water run-off from a storm?  
The specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  See Trs. of Bos. Univ. 896 F. 3d at 1364. In the instant case, the specification teaches those skilled in the art how to use the plugging device to plug an opening in the context of those encountered by fluid flow in a subterranean well, and, as such, it is the position of the Examiner that the rejection with regard to the scope of enablement should be maintained. 

Claims 12-15 and 17-20 are rejected under 35 USC 103 as being unpatentable over US Patent No. 3,437,147 (Davies) in view of US Publication No. 2012/0181032 (Naedler).

Claims 12, 14, 15 and 17-19
Appellant asserts the invention recited in independent claim 12 would not have been obvious to a person of ordinary skill in the art at the time the invention was made based on the Davies and Naedler disclosures.  
Appellant notes claim 12 requires at least one of the group of one or more fibers or one or more lines that extend outwardly from a body of a flow conveyed plugging device, as well as wherein the at least one of the group consisting of the one or more fibers and the one or more lines degrade in a well.
Appellant further notes the Office Action admits Davies fails to explicitly disclose the fiber/line degrading in the well, further noting the teachings of Davies of a central body 25 with an inner core 25a and cover 25b disposed about the inner core, with tentacle 27 formed integrally therewith, wherein the body member is disclosed as preferably deformable.
 The Examiner notes, the embodiment to which Appellant is referring is not the embodiment relied upon in the rejection of record in the final office action dated 01/08/21.  The embodiment of Davies cited for each of the claimed elements is that of Figure 3 of Davies, wherein the flow conveyed device includes body 28 and extending outwardly therefrom, at least one of the group of one or more fibers and one or more lines 29-35.  
Additionally, the Examiner notes Davies disclosure that such a plugging device of Figure 2 is “preferably” deformable (col. 4, l. 8-9).  As such, it is the position of the Examiner that Davies does not require a deformable material, but merely suggests such a material as an option that therefore may or may not be used.
Appellant further asserts in contrast to the disclosure of Davies, Naedler describes disintegrating balls designed for strength, rigidity and hardness sufficient to withstand high pressure differentials required during well stimulation.
Appellant concludes by asserting if the deformable cover 25b and tentacles 27 of Davies were made of hard, rigid material described by Naedler, the body member 25 would no longer be able to adjust to irregularities in the perforation against which it seats which would render the plugging element of Davies unsatisfactory for its intended purpose and therefore it would not have been obvious to one having ordinary skill in the art to try the material of Naedler for the entire plugging device of Davies since Naedler teaches directly away from using a hard, rigid material to seal off a perforation.  
The Examiner notes, Appellant’s arguments appear to contradict in stating Naedler both teaches and teaches away from using a hard, rigid material.
The Examiner maintains it would have been obvious to one having ordinary skill in the art to try a degradable material for the fibers/lines 29-35 that extend outwardly from body 28 of Davies.  Davies discloses a flow conveyed device having body 28 and a material fibers/lines 29-35 extending outwardly therefrom.  The difference between Davies and the instant claims is that Davies does not explicitly disclose the fibers/lines 29-35 as degradable.  Naedler teaches degradable frac balls, wherein the ball comprises a core; one or more layers of fabric formed of fibers may be wrapped around the core of the ball ([0025]).  Naedler further teaches wherein, as time elapses, the ball disintegrates and softens towards the core ([0017]).  As such, it would appear the layers formed around the core, i.e., fibers, would “degrade” along with the core as the ball disintegrates in the well.  It is the position of the Examiner that the combination of Davies and Naedler thus provide for a flow conveyed device having a body and a degradable fiber/line extending therefrom as claimed. 
Additionally, with regard to Appellant’s arguments wherein it would not have been obvious to try a material of Naedler for the plugging device of Davies, the Examiner notes, Naedler suggests the plugging devices used therein, i.e., those being made of a degradable material, as an improvement upon previously used plugging devices, such as those disclosed by Davies, that may be extracted from a well as well as those previously used plugging devices that are deformable ([0005]).  Such an improvement, i.e., degradation of the plugging device, as opposed to the extraction thereof from the well, is considered applicable to the plugging device of Davies that may be physically extracted from the well, i.e., the problem Naedler seeks to rectify, since the use of a degradable body in Davies would eliminate any unnecessary extractions should the plugging devices of Davies not be retrieved by flowback and thereby would prevent any subsequent blocks to production from the reservoir.  Therefore, the Examiner maintains it would have been obvious to one having ordinary skill to improve upon the device of Davies by employing a degradable material as the fibers/lines 29-35 extending outwardly from the body, as suggested by Naedler’s use of degradable materials for both the fibers surrounding the ball core and the core, and, thus provide for a device for use in the method as instantly claimed.
Appellant further notes the Response to Arguments section of the Office Action suggests that Appellant is referencing Figure 2 while the rejection relies upon Figure 3, but asserts that regardless, the tentacles 44 are described by Davies as being sufficiently flexible to lay against the central body member 25 if a temporary jacket 40 is utilized as per Figure 4, and, therefore, if the tentacles of Davies are formed from the hard, rigid material of Naedler, the tentacles would become stiff bristles that would rigidly stick out from the central body member 25 and interfere with proper seating.
The Examiner respectfully disagrees.  As noted above, Naedler suggests the ability of the fibers used to make the ball disclosed therein to wrap around the core of the ball ([0025]), therefore suggesting at least some ability for such material in fiber form to be flexible about a core, and, therefore, the rejection is maintained for at least the reasons as set forth above.     

Claim 13
	Appellant notes claim 13 further requires a step of mechanically removing the plugging device from the opening in the well and asserts neither Davies nor Naedler suggest such.
	The Examiner respectfully disagrees.  Appellant has not defined any particular mechanism for the “mechanical” removal of the plugging device within claim 13.  Davies discloses wherein the plugging devices are held in place against the perforations by fluid pressure until the treating method is completed and injection of the fracturing fluid is terminated, i.e. by application of pressure which is applied by injection of a fracturing fluid, i.e., mechanical energy.  Since the removal of pressure against the formation, i.e., mechanical energy, causes the removal of the plugging device, it is the position of the Examiner, absent any specific mechanism claimed for “mechanically removing” the plugging device, Davies provides for mechanically removing the plugging device as claimed.



Claim 20
	Appellant notes claim 20 requires the enclosing of the body within a retainer that comprises a liquid material and asserts neither reference suggests the body of the plugging device within a retainer that comprises a liquid retainer material.
	The Examiner respectfully disagrees.  Davies discloses enclosing the body with temporary jacket 40, wherein the jacket is disclosed as formed of a material which is readily soluble in the treating fluid (col. 5, l. 58-75).  Therefore, at least when the jacket begins to dissolve, the retainer is considered to comprise a liquid material as claimed.  
 

Claims 39 and 41-45 are rejected under 35 USC 103 as being unpatentable over US Patent No. 3,437,147 (Davies) in view of US Publication No. 2012/0285695 (Lafferty)
Claims 39 and 41-43
	Appellant asserts independent claim 39 would not have been obvious to a person of ordinary skill in the art.  
	Appellant notes claim 39 requires a step of the body and the retainer engaging the opening and then performing a well operation while the body and retainer continue to block the opening, as well as wherein the retainer comprises a flexible bag.
	Appellant notes the Office Action admits Davies fails to disclose the retainer comprising a flexible bag and that it would have been obvious to one having ordinary skill in the art to try a flexible bag, as taught by Lafferty, over the temporary jacket 40 of Davies.
	Appellant notes Davies specifically describes wherein the jacket 40 is dissolved so as to leave the tentacles free to increase the surface area to the treating fluid as it flows through the perforations and into the adjacent formation.
Appellant notes Lafferty discloses a pre-formed container or bag that is filled around a contained material that includes fibers which is then introduced into a fluid being injected downhole and carried to a desired location where it is deliberately broken to release the contents.  Appellant further notes Lafferty specifically describes that the container is destroyed by at least partial dissolution of the shell by the time it reaches its location.
Appellant asserts Lafferty does not disclose or suggest that the destructible container acts in any way to engage and block an opening since it is the fibers or particles released from the container that bridge the fracture and create a plug and further that neither Davies nor Lafferty disclose or suggest the body and the retainer engaging an opening and thereby blocking the opening and then performing a well operation while the body and retainer continue to block the opening.  
The Examiner respectfully disagrees.  As indicated by Appellant above, Lafferty specifically describes that the container is destroyed by at least partial dissolution of the shell by the time it reaches its location.  As such, it is the position of the Examiner that a portion of the shell can remain with the contained material, thereby engaging an opening therewith.
Additionally, the Examiner notes instant dependent claim 41, wherein Appellant’s own claims provide for a material of the retainer degrading in the fluid flow.  As such, it is apparent at least a partial dissolution of the instantly claimed retainer material is also an aspect of the instant invention.
Appellant notes the Response to Arguments section of the previous Office Action where the Examiner notes Davies retainer material of wax would engage the opening and asserts Davies specifically discloses the jacket is dissolved, which is in contrast to the instant claims requirement for performing a well operation while the body and the retainer continue to block the opening.  
The Examiner respectfully disagrees.  Similarly to that which is noted previously, claim 41 of the instant claims provides for a material of the retainer degrading in the fluid flow, i.e., the very material that is also recited to engage the opening.  The Examiner notes Appellant’s disclosure of exemplary materials capable of such include wax which is molded about the device to prevent entanglement of the fibers during deployment, i.e., the same purpose as the wax/soluble jacket of Davies.  Thus, should Appellant’s retainer material of wax engage and block the opening but also degrade by fluid flow, the retainer wax of Davies that is soluble in the fluid flow is also considered to engage the opening as instantly claimed.  

Claim 44
	Appellant’s arguments have been considered and the rejection is withdrawn.

Claim 40 is rejected under 35 USC 103 as being unpatentable over US Patent No. 3,437,147 (Davies) in view of US Publication No. 2012/0285695 (Lafferty) and further in view of US Publication No. 2012/0181032 (Naedler).
Appellant asserts claim 40 is dependent upon claim 39 and therefore, patentable for the reasons presented with respect to claim 39.  The Examiner maintains the position set forth above with regard to claim 39.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674

Conferees:
/WILLIAM D HUTTON JR/
Supervisory Patent Examiner, Art Unit 3674

/Terry Lee Melius/
RQAS – OPQA



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.